 



Exhibit 10.1
PART-TIME EMPLOYMENT AND CONSULTING AGREEMENT
     This Part-Time Employment and Consulting Agreement (hereinafter the
“AGREEMENT”) is made this 17th day of February, 2006, by and between Croghan
Bancshares, Inc. (hereinafter “CROGHAN”), an Ohio corporation and sole
shareholder of The Croghan Colonial Bank, an Ohio chartered bank (hereinafter
the “BANK”), and Allan E. Mehlow, Vice President and Treasurer of CROGHAN and
Senior Vice President and Chief Financial Officer of the BANK (hereinafter
“MEHLOW”);
WITNESSETH
     WHEREAS, MEHLOW has decided to resign his employment and accept an
employment opportunity in another industry;
     WHEREAS, CROGHAN has reluctantly accepted the resignation of MEHLOW;
     WHEREAS, MEHLOW has extensive knowledge about the business practices,
procedures and other matters pertaining to CROGHAN, and CROGHAN desires to
maintain, on a formal basis, access to the knowledge, information, contacts and
expertise of MEHLOW;
     WHEREAS, CROGHAN desires to retain MEHLOW to assist it in (i) recruiting
and employing a new Chief Financial Officer and (ii) addressing the financial
and auditing needs of CROGHAN during the transition to a new Chief Financial
Officer; and
     WHEREAS, MEHLOW has agreed, upon the terms and conditions set forth herein,
to assist CROGHAN in (i) recruiting and employing a new Chief Financial Officer
and (ii) addressing the financial and auditing needs of CROGHAN during the
transition to a new Chief Financial Officer;
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein contained, CROGHAN and MEHLOW, intending to be
legally bound, hereby agree as follows:
     1. Following MEHLOW’s resignation on February 20, 2006, MEHLOW shall assist
CROGHAN in the process of recruiting and employing a new Chief Financial Officer
and addressing the financial and auditing needs of CROGHAN as a part-time
employee through March 5, 2006. As a part-time employee, MEHLOW shall devote at
least seven (7) hours per business day in exchange for which he shall be
compensated at the rate of $61.78 per hour.
     2. Commencing on March 6, 2006, MEHLOW agrees to serve as a consultant to
CROGHAN on an as-needed basis not to exceed ten (10) hours per week in exchange
for which he shall receive a consulting fee of $61.78 per hour. The consulting
arrangement set forth in this Section 2 shall terminate on May 10, 2006, unless

 



--------------------------------------------------------------------------------



 



CROGHAN and MEHLOW mutually agree to extend the consulting arrangement beyond
such date.
     3. MEHLOW acknowledges that during his employment with CROGHAN and the BANK
he has had access to, and in the performance of his obligations pursuant to this
AGREEMENT he will have access to, certain confidential and proprietary
information regarding CROGHAN, the BANK and their respective customers and
businesses. MEHLOW acknowledges and agrees that such confidential and property
information is the exclusive property of CROGHAN and the BANK, and MEHLOW agrees
and covenants not to disclose or use for his own benefit, or the benefit of any
other person or entity, any such information unless or until CROGHAN consents to
such disclosure or use or such information becomes common knowledge in the
industry or is otherwise legally in the public domain. It is specifically agreed
and stipulated that the rights and obligations under this Section 3 may be
enforced by injunctive relief and that any standard of irreparable injury has
been satisfied. The provisions of this Section 3 shall survive the termination
of this AGREEMENT.
     4. This Agreement sets forth the entire agreement of the parties with
respect to the subject matter hereof and supersedes and discharges all prior
agreements and negotiations and all contemporaneous oral agreements concerning
such subject matter and negotiations.
     5. This Agreement may be executed in counterparts, each of which shall be
deemed to be a duplicate original, but all of which taken together shall be one
and the same instrument.
     6. This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio.
     IN WITNESS WHEREOF, the parties or authorized representatives of the
parties have executed this Agreement as of the date first above written.

     
 
  /s/ Allan E. Mehlow
 
   
 
  Allan E. Mehlow

            CROGHAN BANCSHARES, INC.
      By:   /s/ Steven C. Futrell         Steven C. Futrell        President and
CEO     

-2-